Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/30/22 has been entered. Claims 1-26 remain pending. Applicant’s amendments and arguments overcome each and every claim objection but do not overcome each and every 112(b) rejection and 112(d) rejection previously set forth in the Non-Final Office action mailed 04/08/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/22, 07/06/22, and 07/14/22 have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 12, 16, 18-21, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim  (WO 2012123675), in view of Kulik (US 20110229246) further in view of Gueret (US RE38397).
It is noted the amended language in claim 1 is a product-by-process claim; language like: formed by, being threaded, before the core is twisted, being mechanically connected.  Therefore, only the end product will be given patentable weight. 
In regards to claims 1 and 2, Kim  in the same field of endeavor teaches an applicator (abstract) for applying a cosmetic composition to the eyelashes or eyebrows (abstract), comprising: a core (figure 3, 21), at least one element attached to the core (figure 3, 22), each element comprising a central part (Figure 3, 24) fitted onto the core and at least one application member (Figure 3; 14) carried by the central part (Figure 3).
Kim  fails to teach, this application member having at least one protruding relief for catching the eyelashes that has an enlarged head, by a bent or toothed portion and a core having a longitudinal axis, the core being twisted and  each element being threaded onto the core along its longitudinal axis before the core is twisted, the core and the element being connected in order to substantially prevent the element from pivoting freely on the core.
Kulik, in the same field of endeavor, teaches the core having a longitudinal axis (Figure 2a; L) at least one protruding relief for catching the eyelashes that is formed by an enlarged head (figure 2b, 7), by a bent portion (8). In figure 2b, also shows a bent portion (8). The language “For catching eyelashes” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Kulik meets the structural limitations of the claim, and the figure 2b, with an enlarged head (7) or having a bent that are capable of catching eyelashes. It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim  as modified to incorporate the teachings of Kulik to provide a device that has an application member having at least one protruding relief for catching the eyelashes that is formed by an enlarged head, by a bent or toothed portion. By having a catching relief, it contributes to a device with the ability to change the direction of the eyelashes without the risk of the cosmetic dripping off the applicator enabling the effective application, as recognized by Kulik (Page 4, Paragraph [0055]).
Gueret, in the same field of endeavor discloses, the core being twisted and  each element being threaded onto the core along its longitudinal axis before the core is twisted (Column 1, Lines 19-30), the core and the element being mechanically connected in order to substantially prevent the element from pivoting freely on the core (Column 7, Lines 30 -45). It would have been obvious to one of ordinary skill before the effective foiling date to have modified Kim’s eyelash applicator with Gueret’s twisted core in order to have the bristle securely attached to the device so when the user is wringing out the device when pulling it out of the container the elements remain attached (Column 7, Lines 30-45).
Regarding Claim 3, Kim/Kulik/Gueret discloses the invention substantially as claimed. Kim does not disclose the protruding relief is defined by an enlarged head in the shape of an arrow 
Kulik discloses the protruding relief is defined by an enlarged head in the shape of an arrow (Kulik Figure 2b, 7). It would have been obvious to one of ordinary skill in the art to have modified Kim’s device with Kulik’s protruding relief defined by an enlarged head in order to retain the eyelashes when applying the product (Paragraph [0057]).

 Regarding Claim 4, Kim/Kulik/Gueret discloses the invention substantially as claimed. Kim does not disclose the protruding relief is defined by an enlarged head in the shape of a mushroom. 
Kulik teaches wherein the protruding relief is defined by an enlarged head in the shape of a mushroom (Kulik figure 2b, 7). It would have been obvious to one of ordinary skill in the art to have modified Kim’s device with Kulik’s protruding relief defined by an enlarged head in order to retain the eyelashes when applying the product (Paragraph [0057]).
Regarding Claim 5, Kim/Kulik/Gueret discloses the invention substantially as claimed. Kim does not disclose the protruding relief is defined by an enlarged head in the shape of a circular contour.
 However, Kulik teaches, wherein the protruding relief is defined by an enlarged head in the shape of a circular contour (Kulik figure 5a, 7). It would have been obvious to one of ordinary skill in the art to have modified Kim’s device with Kulik’s protruding relief defined by an enlarged head in order to retain the eyelashes when applying the product (Paragraph [0057]).
Regarding Claim 7, Kim/Kulik/Gueret discloses the invention substantially as claimed. Kim does not disclose the wherein the protruding relief is defined by an enlarged head with a circular contour in at least one cross-section plane.
Kulik teaches that wherein the protruding relief is defined by an enlarged head with a circular contour (Kulik Figure 5a, 7) in at least one cross-section plane (Kulik Figure 2a).  It would have been obvious to one of ordinary skill in the art to have modified Kim’s device with Kulik’s protruding relief defined by an enlarged head in order to retain the eyelashes when applying the product (Paragraph [0057]).
Regarding Claim 8, Kim/Kulik/Gueret discloses the invention substantially as claimed. Kim does not disclose the enlarged head is defined by a cross. 
Kulik discloses  the enlarged head is defined by a cross (Kulik figure 2b, 7). A cross, as defined by dictionary.com, a cross is “any object, figure, or mark resembling a cross, as two intersecting lines.” It would have been obvious to one of ordinary skill in the art to have modified Kim’s device with Kulik’s protruding relief defined by an enlarged head in order to retain the eyelashes when applying the product (Paragraph [0057]).
Regarding Claim 9, Kim/Kulik/Gueret discloses the invention substantially as claimed. Kim does not disclose the protruding relief is defined by a bent portion of the at least one application member.
Kulik discloses  that wherein the protruding relief is defined by a bent portion of the at least one application member (Kulik figure 2b, 7).  It would have been obvious to one of ordinary skill in the art to have modified Kim’s device with Kulik’s protruding relief defined by a bent portion in order to retain the eyelashes when applying the product (Paragraph [0057]).
Regarding Claim 10, Kim/Kulik/Gueret discloses the invention substantially as claimed. Kim does not disclose the protruding relief is defined by a bent or toothed portion at the meeting point of two arches that are concave toward the outside. 
Kulik discloses the protruding relief (Kulik Figure 2b, 8) is defined by a bent or toothed portion (Kulik figure 2b, 7) at the meeting point of two arches that are concave toward the outside. As seen in figure 2b, the arches (8) are concaved. It would have been obvious to one of ordinary skill in the art to have modified Kim’s device with Kulik’s protruding relief defined by a bent portion in order to retain the eyelashes when applying the product more than the conventional bristles (Paragraph [0057]).
Regarding Claim 12, Kim/Kulik/Gueret discloses the invention substantially as claimed. Kim does not disclose the least at least one application member defined by two arms that diverge away from the central part, at least one bearing a catching relief.  
Kulik teaches the least at least one application member defined by two arms (Kulik Figure 2b, 8) that diverge away from the central part (Kulik Figure 2b, 6), at least one bearing a catching relief.  It would have been obvious to one of ordinary skill in the art to have modified Kim’s device with Kulik’s application member defined by two arms in order to retain the eyelashes when applying the product more than the conventional bristles (Paragraph [0057]).
Regarding Claim 16, Kim/Kulik/Gueret discloses the invention substantially as claimed. Kim does not disclose the application member has a leg and the enlarged head having an outer edge that is convex toward the outside and an inner edge that is concave toward the central part and has less of a curvature than the convex edge.
Kulik discloses the applicator as claimed in claim 1, wherein the application member has a leg (Figure 2b, 6) and an enlarged head having an outer edge that is convex toward the outside (Figure 2b, 7, circle) and an inner edge that is concave (Figure 2b, 8, box) toward the central part and has less of a curvature than the convex edge. It is shown in Figure 2b, that the top of the enlarged head has a convex edge while the arms, underneath the enlarged head, are concave toward the core. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim with Kulik’s enlarged head having an outer edge that is convex toward the outside and an inner edge that is concave toward the central part and has less of a curvature than the convex edge in order to catch the eyelashes to both curl and apply cosmetics at the same time (Paragraph [0057]). 

    PNG
    media_image1.png
    318
    247
    media_image1.png
    Greyscale

Regarding Claim 18, Kim/Kulik/Gueret discloses the invention substantially as claimed. Kim teaches the at least one element comprising a plurality of application members, the elongation axes of the application members are coplanar (see fig. 3).
Regarding Claim 19 Kim/Kulik/Gueret discloses the invention substantially as claimed. Kim does not disclose the wherein at least one application member which is flattened in a plane.
Kulik discloses, the bristles are flattened to be lying within the same plane (Figure 1c). It would have been obvious to one of ordinary skill in the art to have modified Kim’s device with Kulik’s bristles lying within the same plane in order to interact with the eyelashes still when the user turns the mascara brush to curl the eyelashes (Paragraph [0054]).
Regarding Claim 20, Kim/Kulik/Gueret discloses the invention substantially as claimed. Kim does not disclose wherein the application members of an element have their flattening plane oriented in a plane containing the axis of the central part. 
Kulik discloses, the bristles are flattened to be lying within the same plane along the axis (Figure 1C). It would have been obvious to one of ordinary skill in the art to have modified Kim’s device with Kulik’s bristles lying within the same plane in order to interact with the eyelashes still when the user turns the mascara brush to curl the eyelashes (Paragraph [0054]).
Regarding Claim 21, Kim/Kulik/Gueret discloses the invention substantially as claimed. Kim teaches in figure 1, the packaging ( figure 1, 2) and application device (figure 1, 12) having: a container (figure 1, 6) containing the composition (figure 1, 4) as applied, an applicator as defined in any claim 1 (see claim 1 above).
Regarding Claim 23, Kim/Kulik/Gueret discloses the invention substantially as claimed. Kim does not disclose the toothed portion comprising teeth, each tooth being joined to at least one other tooth on a joined portion, the teeth protruding by at least 0.2 mm with respect to the joined portion.
Kulik discloses wherein the enlarged head (figure 2b, 7) has, in the case of a toothed portion (figure 2b, 8), the toothed portion comprising teeth, each tooth being joined to at last one other tooth on a joined portion. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim to have toothed portions since such modification would the catching of the eyelashes to apply the cosmetic and curl the lashes (Paragraph [0057]).  With respect to the dimensions of the teeth protruding by at least at 0.22 mm, this parameter is deemed matter of design choice, well within, the skill of ordinary artisan, obtained through routing experimentation in determining optimum results.  
Regarding claim 26, Kim does not disclose the core comprises two wires made of plastically deformable material, the central part of the at least one element comprising two orifices in which the wires are threaded before the core is twisted.
Gueret discloses the core 112 comprises two wires 103 made of plastically deformable material (the wires are composed of metal; according to ScienceDirect plastic deformation occurs when a material is subjected to stress that cause it to twist as the wires 103 are) the central part of the at least one element comprising two orifices 08a and 108b in which the wires are threaded before the core is twisted (Column 7, Lines 30-45). It would have been obvious to one of ordinary skill before the effective foiling date to have modified Kim’s eyelash applicator with Gueret’s twisted core in order to have the bristle securely attached to the device so when the user is wringing out the device when pulling it out of the container the elements remain attached (Column 7, Lines 30-45).
It is noted the language in claim 26 is a product-by-process claim; language like: formed by, being threaded, before the core is twisted, being mechanically connected.  Therefore, only the end product will be given patentable weight. 

Claims 1 and 14-15 are rejected under Kim in view of a variant embodiment of Kulik further in view of Gueret.
Claim 1, Kim discloses an applicator (abstract) for applying a cosmetic composition to the eyelashes or eyebrows (abstract), comprising: a core (figure 3, 21), at least one element attached to the core (figure 3, 22), each element comprising a central part (Figure 3, 24) fitted onto the core and at least one application member (Figure 3, 14) carried by the central part.
Kim  fails to teach, this application member having at least one protruding relief for catching the eyelashes that has an enlarged head, by a bent or toothed portion and a core having a longitudinal axis, the core being twisted and  each element being threaded onto the core along its longitudinal axis before the core is twisted, the core and the element being connected in order to substantially prevent the element from pivoting freely on the core.
Kulik, in the same field of endeavor, teaches a longitudinal axis (Figure 3b, L) and at least one protruding relief for catching the eyelashes that is formed by an enlarged head (figure 3b, 7), by a bent or toothed portion. In figure 3b, the bent portion (8) is attached to the enlarged head. The language “For catching eyelashes” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Kulik meets the structural limitations of the claim, and the figure 3b, with an enlarged head (7) is capable of catching eyelashes. It would be obvious to modify Kim as modified to incorporate the teachings of Kulik in order to teach an enlarged head capable of catching eyelashes. It contributes to the ability of the bristles to push against the eyelashes, thus making it possible to grip the eyelashes in a plier-like manner for the purpose of curling or extending and extending in order to curl them in a desired manner (Kulik Page 1, Paragraph [0007]).
Gueret, in the same field of endeavor discloses, the core being twisted and  each element being threaded onto the core along its longitudinal axis before the core is twisted (Column 1, Lines 19-30), the core and the element being mechanically connected in order to substantially prevent the element from pivoting freely on the core (Column 7, Lines 30 -45). It would have been obvious to one of ordinary skill before the effective foiling date to have modified Kim’s eyelash applicator with Gueret’s twisted core in order to have the bristle securely attached to the device so when the user is wringing out the device when pulling it out of the container the elements remain attached (Column 7, Lines 30-45).
Regarding Claim 14, Kim/Kulik/Gueret discloses the invention substantially as claimed. Kim does not disclose the element has an alteration of a first application member having the overall shape of an arrow, a tip of the arrow of which is directed toward the outside, and a second application member having the overall shape of an arrow, a tip of the arrow is directed toward the central part, the enlarged head of the first application member being further away from the central part than the enlarged head of the second application member.
Kulik teaches the element has an alteration of a first application member having the overall shape of an arrow (figure 3b, 13), the tip of which is directed toward the outside, and a second application member having the overall shape of an arrow (figure 3b 7), the tip of which is directed toward the central part, the head of the first application member being further away from the central part than the head of the second application member. In Figure 3b, the arrow facing toward the core (7, in the larger box) is opposite of the arrow facing outward away from the core (13, in the smaller box). It would have been prima facie obvious to modify Kim  to modify to include the teachings of Kulik in order to teach arrows facing opposite directions, the tip of which is directed toward the central part, the head of the first application member being further away from the central part than the head of the second application member. It contributes to the applicators ability to coat the eyelashes in a cosmetic while also curling them (Kulik Page 6, Paragraph [0094]).

    PNG
    media_image2.png
    333
    335
    media_image2.png
    Greyscale

Regarding Claim 15, Kim/Kulik/Gueret discloses the invention substantially as claimed. Kim does not disclose the application member has a central arm provided at its end with the enlarged head and two V-shaped lateral arms that are shorter than the central arm.
 Kulik teaches that wherein the application member has a central arm provided at its ends with an enlarged head and two V-shaped lateral arms (Kulik Figure 3b, 7, larger box below) that are shorter than the central arm (Kulik Figure 3d, 13, smaller box below). . It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim with Kulik’s enlarged head having an outer edge that is convex toward the outside and an inner edge that is concave toward the central part and has less of a curvature than the convex edge in order to catch the eyelashes to both curl and apply cosmetics at the same time (Paragraph [0057]).

    PNG
    media_image2.png
    333
    335
    media_image2.png
    Greyscale

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kulik and Gueret as applied to claim 1 above, and further in view of Dumler (US 20090193602).
In regards to claim 6, , Kim/Kulik/Gueret discloses the invention substantially as claimed. Kim does not disclose protruding relief is defined by a strand of material which describes at least one slot.
Dumler, in the same field of endeavor, teaches an applicator wherein a protruding relief (Figure 8, 17), is defined by a strand of material (figure 8, 9) which describes at least one slot (figure 8, 18). As shown in Figure 8, the enlarged head contains a hole within it. It would be obvious to one of ordinary skill in the art to modify Kim as modified to incorporate the teachings of Dumler in order to have the protruding relief is defined by a strand of material which describes at least one slot. It contributes to, the ability for cosmetic to be held, like a reservoir in each case the cosmetic is applied, as recognized by Dumler (Page 3, Paragraph [0025]).
Regarding Claim 11, Kim/Kulik/Gueret discloses the invention substantially as claimed. Kim does not disclose the applicator as claimed in claim 1, wherein the protruding relief is defined by a strand of material which describes at least one slot.
Dumler, in the same field of endeavor, teaches the applicator wherein an application member (Figure 8, 17),  is defined by a strand (figure 8, 9) of material which describes at least one slot (figure 8, 18). As shown in Figure 8, the enlarged head contains a hole within it. It would be obvious to one of ordinary skill in the art to modify Kim  to incorporate the teachings of Dumler in order to have the protruding relief is defined by a strand of material which describes at least one slot. It contributes to, the ability for cosmetic to be held, like a reservoir in each case the cosmetic is applied, as recognized by Dumler (Page 3, Paragraph [0025]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kulik and Gueret as applied to claim 1 above, and further in view of Berhault (WO 2016055649). 
In regards to claim 22, Kim/Kulik/Gueret discloses the invention substantially as claimed. Kim does not disclose a method for cosmetic treatment of the eyelashes and/or eyebrows comprising the step of applying a cosmetic composition to the eyelashes with the aid of an applicator 
Berhault, in the same field of endeavor, regarding a method for cosmetic treatment of the eyelashes and/or eyebrows comprising the step of applying a cosmetic composition to the eyelashes with the aid of an applicator (Abstract). It would be obvious to one of ordinary skill in the art to modify Kim as modified to incorporate the teachings of Berhault to include a method for applying the cosmetic with the help of the applicator. By including a step of applying the cosmetic to the eyelashes with the applicator, it contributes to the ability of the embodiment to curl the eyelash while evenly dispersing the cosmetic over the eyelashes (Page 2, lines 1- 6).
 
Claims 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kulik as applied to claim 1 above, and further in view of Montoli (20030230317).
In regards to claim 13, Kim/Kulik/Gueret discloses the invention substantially as claimed. Kim does not disclose the applicator member has an overall shape of a V with elbows at the end of the V.
Montoli, in the same field of endeavor, teaches, an application member (14) has the overall shape of a V (10) with elbows at the ends of the V (formed by two bristles). As shown in the figure below, the application member has an elbow (shown in the red box) that protrudes off of the V-shape bristle. It would be obvious to one of ordinary skill in the art to modify Kim as modified to incorporate the teachings of Montoli in order to have a V-shaped bristle that contains an additional elbow off of the bristle. It contributes to, the ability for further spread the cosmetic across the eyelashes and eyebrows (Montoli Page 1, Paragraph [005]).


    PNG
    media_image3.png
    176
    221
    media_image3.png
    Greyscale

Regarding Claim 25, Kim/Kulik/Gueret discloses the invention substantially as claimed. Kim does not disclose the element has an alternation of a first application member having the overall shape of a V with elbows oriented substantially perpendicularly to a median plane for the application member, and a second application member having elbows oriented toward the central part.
Montoli further teaches, wherein the element has an alternation of a first application member having the overall shape of a V (Figure 6) with elbows oriented substantially perpendicularly to a median plane for the application member (in the circle below), and a second application (box below) member having elbows oriented toward the central part. As the elbows of the second application member are below the elbows of the first application member it is considered to oriented closer to that of the central part. It would be obvious to one of ordinary skill in the art to modify Kim as modified to incorporate the teachings of Montoli in order to have a V-shaped bristle that contains an additional elbow off of the bristle with a smaller, second application member containing elbows closer to the central portion. It contributes to, the ability for further spread the cosmetic across the eyelashes and eyebrows (Page 1, Paragraph [005]). 


    PNG
    media_image4.png
    205
    218
    media_image4.png
    Greyscale

Claims 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kulik  and Gueret and Dumler as applied to claim 11 above, and further in view of Lewis (US 3256545).
In regards to claim 17, Kim/Kulik/Gueret/Dumler discloses the invention substantially as claimed. Kim/Kulik/Gueret/Dumler do not disclose the application member has a base and a head that are linked by a stem that is less wide than the base and the head, forming at least one groove.
	Lewis, in the analogous art of brushes, teaches an application member has a base (Figure 2; 1’) and a head (1) that are linked by a stem (via 2, 3, and 2’) that is less wide than the base and the head, forming at least one groove (Figure 2). It would be obvious to one of ordinary skill in the art to modify Kim as modified to incorporate the teachings of Lewis in order to have a shape that contains a wider base and head with a middle that forms a groove. It contributes to the ability of the applicator to retain a larger amount of cosmetic as well as brush much more uniformly in all directions when in a dumbbell shape (Column 3, Lines 45-55).
In regards to claim 24, Kim/Kulik/Gueret/Dumler discloses the invention substantially as claimed. Kim/Kulik/Gueret/Dumler do not disclose the strand of material has a leg which is attached radially to the central part, a first elbow substantially at a right angle, a second elbow substantially at a right angle toward the outside, a third elbow substantially at a right angle toward the elongation axis of the leg, and a fourth elbow substantially at a right angle toward the outside. the distal portion of the application member being straight and eccentric with respect to the elongation axis of the leg.
Lewis teaches, an applicator wherein a strand of material has a leg (Figure 20; 2) which is attached radially to the central part (Figure 20; 20), a first elbow substantially at an angle (Figure 20, smaller circle below), a second elbow substantially at an angle toward the outside (Figure 20, smaller box below), a third elbow substantially at an angle toward the elongation axis of the leg (Figure 20, rounded box below), and a fourth elbow substantially at an angle toward the outside (figure 20, larger box below), the distal portion of the application member being straight and eccentric with respect to the elongation axis of the leg (Figure 20, larger circle below). As it is claimed substantially any bend that creates an angle is considered. The shape of the embodiment allows for a curved bristle. It would be obvious to one of ordinary skill in the art to modify Kim as modified to incorporate the teachings of Lewis in order to have the strand of material has a leg which is attached radially to the central part, a first elbow substantially at a right angle, a second elbow substantially at a right angle toward the outside, a third elbow substantially at a right angle toward the elongation axis of the leg, and a fourth elbow substantially at a right angle toward the outside. the distal portion of the application member being straight and eccentric with respect to the elongation axis of the leg. It contributes to further distribute the cosmetic product across the eyelashes or eyebrows (Page 4, Paragraph [0055]). 


    PNG
    media_image5.png
    555
    95
    media_image5.png
    Greyscale


Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, while the combination of Kim and Kulik fails to disclose the core being twisted, however, Gueret discloses the core is twisted with the elements threaded before twisting in a mechanical fashion. Though the structure of the bristles in Gueret varies from Kim’s rigid elements, the device of Kim as modified by Gueret would alter the rigidity of the bristles to be similar to that of Gueret. Furthermore, Kim requires precise angular references, the angular references are still achieved even when twisted, twisting itself would not change the angular reference in regards to the core in a vertical direction. With respect arguments about Gueret free bristles as being thin and flexible which allow to twist easily the two wires, the language in claim 1 does not preclude the use of Gueret in the combination because of its shape.  Applicant’s arguments are narrower than the claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772          

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772